Appeal by defendant from a judgment of the County Court, Queens County, rendered July 19, 1961 after a jury trial, convicting him of third degree burglary and first decree grand larceny, and sentencing him as a second offender to serve a term of 5 to 10 years on each count, such terms to run concurrently. Judgment reversed on the law and the facts and a new trial ordered. The sole issue for the juryfs determination was whether, at the time he committed the crimes, the defendant was insane. The court’s questioning of the medical expert called by the defendant, and the court’s comment in its charge to the jury that “ apparently ” the defendant’s expert disagreed with the presumption of sanity, may have conveyed to the jury, albeit inadvertently, an impression that the court disagreed with the said expert’s opinion and believed that the defendant was sane at the time he (the defendant) committed the crimes. In view of the closeness of this issue,, it is our opinion that in the interests of justice a new trial should be accorded to defendant. Ughetta, Acting P. J., Kleinfeld, Rabin and Hopkins, JJ., concur; Hill, J., dissents and votes to affirm the judgment.